DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In claim 4, the functional/method of use recitation that “the second extension strip is held against the interior surface of the second wall at a location close to the second lateral interlocking member to effectuate the rotational movement of the second lateral interlocking member” is indefinite because it is not supported by recitation in the claim of sufficient structure to accomplish the function.

	In claim 7, the functional/method of use recitation that “the first extension strip is held against the interior surface of the first wall at a location close to the first lateral interlocking member to effectuate the rotational movement of the first lateral interlocking member” is indefinite because it is not supported by recitation in the claim of sufficient structure to accomplish the function.

	In claim 11, “the at least two asymmetrical female channels” lacks antecedence.

	In claim 11, “the at least two asymmetrical male beads” lacks antecedence.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 16, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent Application Publication No. 2018/0312302 to Septien Rojas et al. (hereafter Septien Rojas).
Regarding claim 1, Septien Rojas discloses a  resealable container comprising: a first wall (104) and a second wall (102), the first and second walls sealed together along respective side edges and bottom edges of the first and second walls such that interior surfaces of the first and second walls form a storage space therebetween (Fig. 1), wherein a top edge of the first wall and a top edge of the second wall define an opening for the storage space (Figs. 2-4); a first extension strip (60) having a first edge (of lower end 62) and a second edge (of interior flange 68), wherein the first edge of the first extension strip is attached to the interior surface of the first wall (104) below the top edge of the first wall such that a portion of the first wall extends from the first edge of the first extension strip to the top edge of the first wall (Figs. 2-4), which meets the structure implied by the functional recitation “to define a first flap”, and wherein the second edge of the first extension strip is positioned between the first edge of the first extension strip and the top edge of the first wall (Figs. 2-4); a second extension strip (common base 22) having a first edge (of first upper flange 24) and a second edge (of first lower flange 28), wherein the first edge of the second extension strip is attached to the interior surface of the second wall below the top edge of the second wall (Figs. 2-4), wherein the second edge of the second extension strip is positioned opposite the first edge of the second extension strip, between the first edge of the second extension strip and the bottom edge of the second wall (Figs. 1-4), and wherein a portion of the second wall extends adjacent the second edge of the second extension strip to the top edge of the second wall (Figs. 2-4), which meets the structure implied by the functional recitation “to define a second flap”; and a closure strip assembly comprising a first lateral interlocking member (52) and a second lateral interlocking member (18).  Septien Rojas discloses that when the first wall (104) and second wall (102) are separated (as an alternative to separating common base 22 from the upper end of upper 54), the first lateral interlocking member (52) and the second lateral interlocking member (18) remain operatively connected (paragraph [0016]).  Therefore, Septien Rojas, as discussed above, meets the structure implied by the functional recitation “wherein the first lateral interlocking member is operatively connectable to the second lateral interlocking member wherein the first and second lateral interlocking members are configured to remain operatively connected when the first flap and the second flap are pulled apart without holding the second extension strip against the interior surface of the second wall.”
Regarding claim 2, Septien Rojas discloses that when the first wall (104) and second wall (102) are separated (as an alternative to separating common base 22 from the upper end of upper base 54; paragraph [0016]), the first lateral interlocking member (52) and the second lateral interlocking member (18) remain operatively connected (paragraph [0016]), which meets the structure implied by the functional recitation “wherein when the first flap and the second flap are pulled apart without holding the second extension strip against the interior surface of the second wall, a relative rotation between the first and second lateral interlocking members is minimized.”
Regarding claim 3, Septien Rojas discloses the first and second lateral interlocking members are configured to become disengaged from each other when the first flap and the second flap are pulled apart from each other as the second extension strip (22) is held against the interior surface of the second wall and the first extension strip (60) is held against the interior surface of the first wall (Fig. 4; paragraph [0016]).
Regarding claim 4, Septien Rojas discloses the second extension strip (22) is held against the interior surface of the second wall at a location (34) close to the second lateral interlocking member (18) and opening forces are applied to the interlocking elements (Fig. 4; paragraph [0016]), which meets the structure implied by the functional recitation “to effectuate the rotational movement of the second lateral interlocking member.”
Regarding claim 5, Septien Rojas discloses the first and second lateral interlocking members are configured to become disengaged from each other when the first flap and the second flap are pulled apart from each other as the first extension strip is additionally held against the interior surface of the first wall (Fig. 4; paragraph [0016]).
Regarding claim 6, Septien Rojas discloses the first wall (104) and second wall (102) are pulled apart from each other (as an alternative to separating common base 22 from the upper end of upper base 54; paragraph [0016]) as the first extension strip (60) is additionally held against the interior surface of the first wall (104; Fig. 4) and the second extension strip (22) is held against the interior surface of the second wall (102), which meets the structure implied by the functional recitation “the relative rotation between the first and second lateral interlocking members is maximized.”
Regarding claim 7, Septien Rojas discloses the first extension strip (60) is held against the interior surface of the first wall at a location close to the first lateral interlocking member (Fig. 4), which meets the structure implied by the functional recitation “to effectuate the rotational movement of the first lateral interlocking member.”
Regarding claim 8, Septien Rojas discloses the first lateral interlocking member (52) is attached to the first extension strip (60) between the first and second edges of the first extension strip (Figs. 2-4) and the second lateral interlocking member (18) is attached to the second edge of the second extension strip (Figs. 2-4).
Regarding claim 16, Septien Rojas discloses each of the first wall and the second wall is a unitary sheet (Fig. 5).
Regarding claim 17, Septien Rojas discloses the second edge of the second extension strip (22) is not attached to the interior surface of the second wall (Figs. 2-4).
Regarding claim 20, Septien Rojas discloses first upper flange (24) and central base portion (26) of the second extension strip (22) extends between the second lateral interlocking member (18) and the top edge of the second wall (Figs. 2-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2018/0312302 to Septien Rojas et al. (hereafter Septien Rojas) and U.S. Patent No. 4,878,763 to Ausnit.
Regarding claim 9, Septien Rojas discloses the claimed invention, especially the first and second lateral interlocking members comprising J-hooks (paragraph [0017]), which meets the recitation of asymmetrical female and male strips.  However, it is unclear if the first lateral interlocking J-hooks comprises at least two asymmetrical female strips, and wherein the second lateral interlocking member comprises at least two asymmetrical male strips.  Ausnit teaches that it is known in the art to provide a first lateral interlocking member that comprises at least two asymmetrical female strips, and a second lateral interlocking member that comprises at least two asymmetrical male strips in an analogous container.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the first and second lateral interlocking J-hooks as at least two asymmetrical female strips and at least two asymmetrical male strips in the Septien Rojas container, as in Ausnit, since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Moreover, providing the first and second lateral interlocking J-hooks as at least two asymmetrical female strips and at least two asymmetrical male strips in the Septien Rojas container, as in Ausnit, is mere duplication of parts which has no patentable significance, since no new and unexpected result is produced.
Regarding claim 10, Septien Rojas discloses the claimed invention, especially the first and second lateral interlocking members comprising J-hooks (paragraph [0017]), which meets the recitation of female interlocking channels and male interlocking beads.  However, it is unclear if the first lateral interlocking J-hooks comprises at least two female interlocking channels, and wherein the second lateral interlocking member comprises at least two male interlocking beads.  Ausnit teaches that it is known in the art to provide a first lateral interlocking member that comprises at least two female interlocking channels, and a second lateral interlocking member that comprises at least two male beads in an analogous container.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the first and second lateral interlocking J-hooks as at least two female interlocking channels and at least two male interlocking beads in the Septien Rojas container, as in Ausnit, since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Moreover, providing the first and second lateral interlocking J-hooks as at least two female interlocking channels and at least two male interlocking beads in the Septien Rojas container, as in Ausnit, is mere duplication of parts which has no patentable significance, since no new and unexpected result is produced.
Regarding claim 11, providing the first and second lateral interlocking J-hooks as at least two female interlocking channels and at least two male interlocking beads in the Septien Rojas container, as in Ausnit and discussed above, meets the recitation “wherein each of the at least two asymmetrical female channels comprises a first J-shaped member, and wherein each of the at least two asymmetrical male beads comprises a second J-shaped member.”
Regarding claim 12, providing the first and second lateral interlocking J-hooks as at least two female interlocking channels and at least two male interlocking beads in the Septien Rojas container, as in Ausnit and discussed above, meets the recitation “wherein the first J-shaped member faces the bottom edge of the first wall, and wherein the second J-shaped member faces the top edge of the second wall.”
Regarding claim 13, providing the first and second lateral interlocking J-hooks as at least two female interlocking channels and at least two male interlocking beads in the Septien Rojas container, as in Ausnit and discussed above, meets the recitation “wherein the first J-shaped member engages the second J-shaped member when the first lateral interlocking member is operatively connected to the second lateral interlocking member.”
Regarding claim 14, providing the first and second lateral interlocking J-hooks as at least two female interlocking channels and at least two male interlocking beads in the Septien Rojas container, as in Ausnit and discussed above, meets the structure implied by the functional recitation “wherein the first and second lateral interlocking members are operable to disengage each other when the female interlocking strip is rotated relative to the male interlocking strip so that the first J-shaped member disengages from the second J-shaped member.”
Regarding claim 15, providing the first and second lateral interlocking J-hooks as at least two female interlocking channels and at least two male interlocking beads in the Septien Rojas container, as in Ausnit and discussed above, meets the structure implied by the functional recitation “wherein the first and second lateral interlocking members are operable to disengage each other when the female interlocking strip is rotated relative to the male interlocking strip so that a free end of the first J-shaped member rotates toward the top edge of the first wall and a free end of the second J-shaped member rotates toward the bottom edge of the second wall.”

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2018/0312302 to Septien Rojas et al. (hereafter Septien Rojas) and Patent Application Publication No. 2018/0127155 to Johnston.
Regarding claim 18, Septien Rojas discloses the claimed invention, except for the first lateral interlocking member comprising a lower attached-portion and an upper free-portion opposite the lower attached-portion, wherein the lower attached-portion is attached to the first extension strip between the first and second edges of the first extension strip, and wherein the upper free-portion is not attached to the first extension strip or to the interior surface of the first wall.  Johnston teaches that it is known in the art to attach a lower portion of a first lateral interlocking member (24B) to a first extension strip (28B) between first and second edges of the first extension strip while an upper portion of the first lateral interlocking member is not attached to the first extension strip or a first wall (29) in an analogous container (Fig. 2A).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to attach a lower portion of the first lateral interlocking member to the first extension strip between the first and second edges of the first extension strip while an upper portion of the first lateral interlocking member is not attached to the first extension strip or the first wall in the Septien Rojas container, as in Johnston, in order to ensure the first and second lateral interlocking members remain operatively connected when the first flap and the second flap are pulled apart.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2018/0312302 to Septien Rojas et al. (hereafter Septien Rojas) and U.S. Patent No. 4,878,763 to Ausnit.
Regarding claim 19, Septien Rojas discloses the claimed invention, except for the second lateral interlocking member comprising an upper attached-portion and a lower free-portion opposite the upper attached-portion, wherein the upper attached-portion is attached to the second edge of the second extension strip, and wherein the lower free-portion is not attached to the second extension strip or to the interior surface of the second wall.  Ausnit teaches that it is known in the art to attach an upper portion of a second lateral interlocking member (19) to a second edge of a second extension strip (23) while a lower portion of the second lateral interlocking member is not attached to the second extension strip or to an interior surface of a second wall in an analogous container (Fig. 2).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to attach an upper portion of the second lateral interlocking member to the second edge of the second extension strip while a lower portion of the second lateral interlocking member is not attached to the second extension strip or to an interior surface of a second wall in the Septien Rojas container, as in Ausnit, in order to resist separation of the first and second lateral interlocking members in a shear relationship.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JES F PASCUA/Primary Examiner, Art Unit 3734